DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove et al. (US 2019/0244071).
Re claim 1:	Grove teaches a fastener (10) serving as a connecting component with built-in radio frequency identification element (12), which is provided to be connected to at least one object, wherein the object has a perforation; the connecting component comprising a main body which has a cylindrical body part (14) and a head (18), wherein the body part has a connecting end and a free end (fig. 3B); the head is connected to the connecting end, and the maximum outer diameter thereof is greater than an outer diameter of the body part; the head has an accommodating hole (20), and an opening of the accommodating hole is formed at a top of the head; and a radio frequency identification element (12) which comprises a plastic carrier and a radio frequency electronic component which is embedded into the plastic carrier (not particularly disclosed, however, making a carrier/substrate (6) holding RFID chips/components with plastic material is well known in the art), wherein the plastic carrier is inserted into the accommodating hole (fig. 3A-3C); and the body part of the fastener will pass through the perforation of the object (i.e., the length of the part of the fastener is longer than the depth of the object) which makes the free end protrude from the perforation (see figs. 1-4; paragraphs 0032-0034).
However, Grover fairy suggest that the connecting component is fixed to the object by punching the free end of body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to punch the free end portion of the fastener/connecting component of Grover using punching device such as hammer in order to secure/fix the fastener/connecting component to the object. Moreover, such method (i.e., forming the free end portion of the fastener/connecting component into an enlarged part with a larger outer diameter than outer diameters of the other parts of the body part by material extrusion by punching means) is well known the art at the time the claimed invention was made, and therefore an obvious expedient.

Re claim 2:	Although, Grover fairly suggest the dimension of the accommodating holes. However, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the proper dimension of the accommodating holes to receive the RFID tag accordingly, that is, the accommodating holes can be varies depending on the size of the RFID chip/tag.
Re claim 3:	Wherein the free end of the body part (22) has a recess (26) formed from an end face thereof.  
Re claim 4:	Although, Grover fairly suggest a ratio of a diameter of the body part to the hole width of the recess, it would have been an obvious design variation well within the ordinary skill in the art failing to provide any unexpected results for choosing the proper ratio of a diameter of the body part to the hole width of the recess to receive the RFID tag accordingly, that is, the ratio can be varies depending on the size of the RFID chip/tag.
Re claim 5:	The fastener is metal fastener (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
White et al. (US2018/0223891), Zhu et al.. (US 8584957), and Smith et al. (US 7412898) teach the fastener having RFID tags .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887